                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


GEORGE C.L. ROWAN, #A0221576, )               CIV. NO. 1:19-cv-00254 DKW-RT
                                )
               Plaintiff,       )             ORDER DISMISSING COMPLAINT
                                )             WITH LEAVE TO AMEND
          vs.                   )
                                )
STATE OF HAWAII DEP’T OF        )
PUBLIC SAFETY,                  )
                                )
               Defendant.       )
_______________________________ )

      Before the court is pro se Plaintiff George C.L. Rowan’s prisoner civil rights

complaint. Rowan says that he is a sentenced inmate who is incarcerated at the

Oahu Community Correctional Center (“OCCC”) with “pretr[ia]l felons inmates

due to mental Health evaluation.” Compl., ECF No. 1, PageID #1. Rowan does

not explain what his own classification status is, but he apparently complains that

he is housed with inmates who are classified as medium security. See id. He

states, “I am hereby among inmates that are modified with a classification structure

due to prison overcrowding.” Id. Rowan asserts the State:

      needs to e[]stablish the correct and immediate Polices and Procedures
      to follow State and civil laws to run inmates by there [sic] acorreding
      [sic] classification level with this type of evaluation level it will
      prevent the constitute level of threat to facilities modification structure
       and locally state laws. With[i]n said this type of modification provide
       a open game to a (petitioner) . . as myself to file a civil and state, tort
       claim against the State and also the D.P.S system of Hawaii for
       violating a (Delliberate Indifferance) [sic]. . Policies and Procedures
       of D.P.S. System.

Id.

                                   I. SCREENING

       The Court is required to screen complaints brought by prisoners proceeding

in forma pauperis and who seek relief against a governmental entity, officer, or

employee of a governmental entity. 28 U.S.C. § 1915A(b)(1), (2); 28 U.S.C.

§ 1915(e)(2)(B)(ii). A prisoner’s complaint, or any portion thereof, is subject to

dismissal if it is frivolous, malicious, fails to state a claim on which relief may be

granted, or seeks monetary relief from defendants who are immune from such

relief. Id.

       A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual

allegations are not required, but “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007)). While a plaintiff’s allegations are taken as true, courts “are not




                                            2
required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572

F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

      To survive screening, a complaint requires facially plausible, sufficient

factual detail to allow the Court to reasonably infer that each named defendant is

liable for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks

omitted); Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The “mere

possibility of misconduct” or an “unadorned, the defendant-unlawfully-harmed me

accusation” falls short of meeting this plausibility standard. Id. at 678-79; see also

Moss, 572 F.3d at 969.

      Pro se litigants’ pleadings must be liberally construed and all doubts should

be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010)

(citations omitted). The court must grant leave to amend if it appears the plaintiff

can correct the defects in the complaint, Lopez, 203 F.3d at 1130, but if a claim or

complaint cannot be saved by amendment, dismissal with prejudice is appropriate.

Sylvia Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th Cir. 2013).

                                 II. DISCUSSION

      To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

right secured by the Constitution or laws of the United States was violated, and

(2) that the alleged violation was committed by a person acting under the color of


                                          3
state law. See West v. Atkins, 487 U.S. 42, 48 (1988). A plaintiff must also allege

that he suffered a specific injury as a result of a particular defendant’s conduct and

an affirmative link between the injury and the violation of his rights. See Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978); Rizzo v. Goode, 423 U.S. 362,

371-72, 377 (1976).

      Rowan’s complaint is nearly incomprehensible. He names only the State, he

identifies no basis for this Court’s jurisdiction, he asserts no coherent statement of

facts in support of any claims, he fails to explain what injury he has suffered or

link a Defendant to that injury, and he fails to assert any prayer for relief. Rowan’s

complaint is therefore DISMISSED for his failure to state a cognizable claim for

relief, with leave granted to amend. The Court provides the following legal

standards to enable Rowan to amend his pleading.

      Rowan is notified that the State, its agencies, and state officials are immune

from suit for damages in federal court. Aholelei v. Dep’t of Pub. Safety, 488 F.3d

1144, 1147 (9th Cir. 2007). Further, “prospective declaratory and injunctive

relief” is available under § 1983 only “to enjoin an alleged ongoing violation of

federal law.” Oyama v. Univ. of Haw., 2013 WL 1767710, at *7 (D. Haw. Apr. 23,

2013) (quoting Wilbur v. Locke, 423 F.3d 1101, 1111 (9th Cir. 2005), abrogated




                                           4
on other grounds by Levin v. Commerce Energy Inc., 560 U.S. 413 (2010) ); see

also Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70-71 (1989).

      As a convicted prisoner, Rowan’s claims arise under the Eighth Amendment,

which protects convicted prisoners from inhumane methods of punishment and

conditions of confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir.

2006). The Eighth Amendment’s prohibition on cruel and unusual punishment

imposes on prison officials a duty to “take reasonable measures to guarantee the

safety of the inmates.” Farmer v. Brennan, 511 U.S. 825, 832 (1991) (quoting

Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)). “[T]he appropriate inquiry when

an inmate alleges that prison officials failed to attend to serious medical needs is

whether the officials exhibited ‘deliberate indifference.’” Hudson v. McMillian,

503 U.S. 1, 5 (1992) (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)).

       “‘[D]eliberate indifference’ is a stringent standard of fault, requiring proof

that a [state] actor disregarded a known or obvious consequence of his action.”

Connick v. Thompson, 563 U.S. 51, 61 (2011) (quoting Bd. of Cty. Comm’rs of

Bryan Cty., Okl. v. Brown, 520 U.S. 397, 410 (1997)). A plaintiff may show the

“defendant’s response to the need was deliberately indifferent . . . by showing (a) a

purposeful act or failure to respond to a prisoner’s pain or possible medical need




                                           5
and (b) harm caused by the indifference.” Jett v. Penner, 439 F.3d 1091, 1096 (9th

Cir. 2006) (citation omitted).

      Rowan vaguely alleges overcrowding at OCCC. He is informed that

temporarily housing an inmate in a cell with more inmates than the cell was

intended to hold, by itself, does not rise to the level of a constitutional violation.

Rhodes v. Chapman, 452 U.S. 337, 348-49 (1981) (holding double-celling by itself

does not violate the Eighth Amendment). There is no “one man, one cell principle

lurking in the Due Process Clause.” Bell v. Wolfish, 441 U.S. 520, 542 (1979)

(quotation marks omitted). Thus, overcrowding has “no constitutional significance

standing alone.” Balla v. Idaho State Bd. of Corrs., 869 F.2d 461, 471 (9th Cir.

1989).

      To state a claim for overcrowding, an inmate must plausibly allege that the

alleged overcrowding at OCCC caused an increase in violence, reduced the

provision of other constitutionally required services, or reached a level that

rendered the institution unfit for human habitation. See id.; Hoptowit v. Ray, 682

F.2d 1237, 1248-49 (9th Cir. 1982) (noting that overcrowding by itself does not

violate the Constitution, but can lead to specific effects that might do so),

abrogated in part on other grounds by Sandin v. Conner, 515 U.S. 472 (1995).




                                            6
                                III. LEAVE TO AMEND

      The Complaint is DISMISSED with leave to amend. Rowan may file an

amended complaint on or before July 19, 2019 that cures the deficiencies in his

pleading. Rowan must comply with the Federal Rules of Civil Procedure and the

Local Rules for the District of Hawaii, particularly LR10.3, which requires an

amended complaint to be complete in itself without reference to any prior pleading.

An amended complaint must be short and plain, comply with Rule 8 of the Federal

Rules of Civil Procedure, and must be submitted on the court’s prisoner civil rights

form. An amended complaint supersedes the preceding complaint. See Ramirez v.

Cty. of San Bernadino, 806 F.3d 1002, 1008 (9th Cir. 2015); LR99.7.10. To

properly amend his pleadings, Rowan must set forth specific, sufficient facts

showing that a particular Defendant personally violated his rights under the

Constitution or other federal law, on a specific date or dates, while acting under

color of state law. He must also make a specific claim for relief.

      If Rowan fails to timely file an amended complaint that cures the

deficiencies in his claims, this action will be dismissed and may count as a “strike”

under 28 U.S.C. § 1915(g).1

      1
       28 U.S.C. § 1915(g) states:

      In no event shall a prisoner bring a civil action or appeal a judgment in a civil
      action or proceeding under this section if the prisoner has, on 3 or more prior

                                                7
                                           IV. CONCLUSION

        (1) The complaint is DISMISSED for failure to state a claim pursuant to 28

U.S.C. §§ 1915(e)(2) & 1915A(b)(1).

        (2) Rowan may file an amended pleading that cures the deficiencies in his

claims on or before July 19, 2019.

        (3) The Clerk SHALL send Rowan a blank prisoner civil rights complaint

form so that he can comply with this Order if he elects to amend his complaint.

        (4) If Rowan fails to timely amend his pleadings or cure the noted

deficiencies in his complaint, this suit may be AUTOMATICALLY DISMISSED

without further notice, and he may incur a strike under 28 U.S.C. § 1915(g).

        IT IS SO ORDERED.

        DATED: June 12, 2019 at Honolulu, Hawaii.

                                                      /s/ Derrick K. Watson
                                                      Derrick K. Watson
                                                      United States District Judge




George C. L. Rowan v. State of Hawaii Dep’t of Public Safety; Civil No. 19-00254 DKW-
RT; ORDER DISMISSING COMPLAINT WITH LEAVE TO AMEND
Rowan v. State, No. 1:19-cv-00254 DKW-RT; scrng ‘19 Rowan 19-254(dsm incoherent overcrwdg)




        occasions, while incarcerated or detained in any facility, brought an action or
        appeal in a court of the United States that was dismissed on the grounds that it is
        frivolous, malicious, or fails to state a claim upon which relief may be granted,
        unless the prisoner is under imminent danger of serious physical injury.

                                                         8
